Citation Nr: 1601592	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1949 to March 1951. He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran and his daughter testified at a video-conference hearing in October 2015 before the undersigned Veterans Law Judge. The transcript has been associated with the record.  At the Board hearing, the record was held open for 60 days so that the Veteran could submit additional evidence, which was done through his representative in November 2015.

The Board notes that the Veteran has not waived initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in February 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.  However, in light of the need to remand for further development, the AOJ will have an opportunity to review this evidence.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for macular degeneration of the left eye has been raised by the record in a November 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is service-connected for enucleation of the right eye, evaluated as 40 percent disabling; gunshot wound (GSW) residuals of the right shoulder with atrophy of the right arm, evaluated as 30 percent disabling; GSW residuals of the right leg, evaluated as 10 percent disabling; GSW residuals of the left thigh, evaluated as 10 percent disabling; and thorax scars, evaluated as noncompensable.  His combined disability rating is 70 percent and he has been awarded a total disability rating based on individual unemployability (TDIU) as of March 11, 1974.  While the Veteran's award of a TDIU was based solely on his right eye disability, as noted in the April 1974 rating decision, he does not have additional service-connected disability or disabilities evaluated as 60 percent or more disabling so as to award SMC at the housebound rate as his GSW disabilities combine only to 40 percent.  38 C.F.R. § 3.350(i)(1).  However, he is not precluded from establishing SMC on a factual basis.

In this regard, the Veteran contends that his service-connected disabilities, particularly his vision impairment, require the need for the regular aid and attendance of another person and/or render him housebound.  In this regard, an August 2011 VA examination revealed that there were no limitations as a result of the Veteran's GSWs; rather, he was becoming extremely limited and essentially housebound because of his lack of visual acuity as a result of the loss of the right eye in combat and progressive macular degeneration involving the remaining left eye.  However, while the Veteran is service-connected for enucleation of the right eye, he is not currently service-connected for macular degeneration of the left eye.

During the October 2015 hearing, the Veteran indicated he planned to obtain a medical opinion pertinent to reopening his claim for entitlement to service connection for left eye macular degeration, which was last denied in an unappealed April 2014 rating decision.  In November 2015, the Veteran submitted such opinion.  Thus, the Board has referred the claim to the AOJ for appropriate action.

However, as the outcome of such claim could impact the Veteran's claim of entitlement to SMC, such claim is inextricably intertwined and adjudication of the SMC claim must be deferred pending the outcome of the referred claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Additionally, the record reflects that the Veteran receives treatment through the Central Arkansas VA Healthcare System (HCS).  Records from this facility are dated through March 31, 2014.  Therefore, while on remand, any recent treatment records from this facility should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the Central Arkansas VA HCS dated from March 31, 2014.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, and adjudicating the referred issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for macular degeneration of the left eye, the Veteran's claim for SMC should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





